DETAILED ACTION
America Invents Act
The present application is being examined under the pre-AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicants elected group I (multicomponent fibers) with traverse in the reply filed on 20 March, 2017.  The traversal was found unpersuasive, and the election/restriction requirement made final in the office action of 5 July, 2017.

Claims Status
Claims 1, 2, 4, 12-15, 22-25, 28-30, and 32-34 are pending.
Claims 1, 2, 4, 22, 23, and 28 have been amended.
Claims 32-34 are new.

Withdrawn Rejections
The rejection of claims 1, 2, 4, 12-16, 21-25, and 27-31 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yang et al (US 20060189516) in view of Zahedi et al (Polym. Adv. Technol. (2010) 21 p77-95), Pawar et al (Acta Pharm. (2008) 58 p75-85), Singh et al (Pharmaceut. Technol. (2002)), Audic et al (Lait (2003) 83 p417-438), Rides et al (NPL report MATC(a)56 (2001)), Fox et al (J. Am. Chem. Soc. (1948) 70 (7) p2384-2395), Djokić (Bioinorg. Chem. Appl. (2008) article ID 436458), and pamphlet 3005 from the US custom and border patrol (2006) is hereby withdrawn due to amendment.

Maintained/Modified Rejections
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4, 12-15, 22-25, 28-30, and 32-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Applicants have added a limitation that fibers of carboxymethylcellulose and multiple embodiments of the invention be in the formulation.  While applicants specification discusses adding additional fibers (p5, 3d paragraph), it does not specify the same percentage of such fibers as the claims, nor does it discuss what they are made of (except “gel forming fiber” “such as cellulose or cellulose derivative fibers”).  Thus, limitations as to the concentration and material of these fibers is new matter.
response to applicant’s arguments
	Applicants state that they have amended the claims to make the additional material carboxymethylcellulose.
Applicant's arguments filed 16 Dec, 2020 have been fully considered but they are not persuasive.

Applicants have amended the claims to require SOME additional fibers to contain carboxymethylcellulose, and additional fibers that comprise additional embodiments of the claims.  However, the portions of the 

New Rejections
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 12-15, 22-25, 28-30, and 32-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The independent claims require a fiber made of carboxymethylcellulose powder.  A powder is not a fiber, nor have applicants even implied anything like hollow fibers containing powders.  It is thus unclear what this structure is.  For purpose of examination, the term powder will be ignored, as applicant’s invention is clearly fibers for wound dressings.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

first rejection
Claims 1, 2, 4, 12-15, 22-25, 32, and 33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yang et al (US 20060189516, previously cited) in view of Zahedi et al (Polym. Adv. Technol. (2010) 21 p77-95, previously cited), Pawar et al (Acta Pharm. (2008) 58 p75-85, previously cited), Singh et al (Pharmaceut. Technol. (2002), previously cited), Audic et al (Lait (2003) 83 p417-438, previously cited), Rides et al (NPL report MATC(a)56 (2001), previously cited), Fox et al (J. Am. Chem. Soc. (1948) 70 (7) p2384-2395, previously cited), Djokić (Bioinorg. Chem. Appl. (2008) article ID 436458, previously cited), and pamphlet 3005 from the US custom and border patrol (2006, previously cited), with evidentiary support from the Altrafine web page describing guar gum (https://www.altrafine.com/fasthydrationguargumpowder/, downloaded 18 Sept, 2017, previously cited).  

The difference between this reference and the instant claims is that this reference does not discuss crosslinking by ions, additional fibers, or various parameters applicants claim for the pectin, nor does it discuss adding noble metals or their salts to the formulation.
Zahedi et al discuss electrospun nanofibrus polymeric bandages (title).  Among the compounds discussed is carboxymethyl cellulose (table 2, p80, top of page) and other cellulose derivatives (table 4, p82, top of page, table 5, p84, top of page).  These are used as absorbent materials (table 2, p80, top of page).  This reference teaches that cellulose and its derivatives are known in the art as fibrous bandage materials.
	Pawar et al discuss the effect of crosslinking pectin in a drug delivery application (title).  The degree of esterification and amidation determine the gelling (i.e. crosslinking) behavior of pectin with calcium (p76, 1st paragraph).  Note that the reference appears to use the terms crosslinking and gelling interchangeably, compare p76, 1st paragraph with the abstract.  This reference teaches that degree of esterification and amidation are result oriented variables determining crosslinking calcium levels.
	Sing et al discusses properties of gelatin (title), one of the specific proteinaceous materials explicitly claimed by applicants.  Calcium is listed as a compound that can crosslink this protein (table II, p46, top of page between the columns).  Audic et al discuss applications of milk components (title).  Among other things, this st column, 1st paragraph).  These references show that many of the proteins discussed by applicants are crosslinked with calcium.
Rides et al discuss various extrusion parameters on viscosity of the extrudate (title).  The viscosity of an extruded material is an important parameter in quality control or even prediction of how the material will flow through a die in extrusion (p1, 1st paragraph).  This reference teaches that the viscosity is an important parameter in extrusion (i.e. a result oriented variable); the method used by Yang et al to generate fibers.
Fox et al discuss the relationship between viscosity and molecular weight for a few polymers (title).  Many polymers follow a simple empirical relationship between viscosity and molecular weight (1st column, 1st paragraph).  This reference teaches that viscosity is a function of molecular weight.
Djokić discusses antimicrobial activities of silver citrate complexes (title).  This material showed very strong bacteriostatic and bactericidal activity (abstract), which the author teaches is useful for biomedical and pharmaceutical applications (p1, 2nd column, 3d paragraph).  This reference teaches silver citrate chelates have antimicrobial properties useful for biomedical applications, such as bandages.
The US customs and border control documentation discusses wadding, gauze, bandages, and similar articles (title).  These materials are often classified by their mesh (number of threads per inch), fiber length (for tensile strength), weight (in grams per square meter) or absorbency as required by a specific application (p8, 4th paragraph).  This reference teaches that the fiber length of bandages (one of the applications of Yang et al) affects the tensile strength of the bandage, which may be important for some applications.
Therefore, it would be obvious to crosslink the polysaccharides of Yang et al with calcium or zinc, as opposed to the carbodiimide compounds used by that reference, as Pawar et al, Singh et al, and Audic et al teach that this will effectively crosslink such compounds, yielding a reasonable expectation of success.  Note that this is a simple substitution of one known element (the crosslinkers of Yang et al) for another (the crosslinkers of Pawar et al, Singh et al, and Audic et al) yielding expected results (crosslinking).
In addition, it would be obvious to add fibers of cellulose and/or its derivatives, as Zahedi et al teach that these are used in bandages.  The MPEP states that “it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used 
Furthermore, it would be obvious to optimize the degree of esterification and amidation, as Pawar et al teach that this will influence the amount of crosslinking.  The MPEP states that “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or working ranges by routine experimentation" In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”) (MPEP2144.05.II).  As the chemistry of this phenomenon is known, an artisan in this field would use these compounds with a reasonable expectation of success.
It would also be obvious to optimize the molecular weight of the pectin and other polymers in the formulation of Yang et al, as Yang uses extrusion to make fibers for some applications, Rides et al teaches that the quality of an extrusion process is affected by the viscosity of the material extruded, and Fox et al teaches that there is a relationship between the molecular weight of a polymer and its viscosity.  The MPEP states that “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or working ranges by routine experimentation" In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”) (MPEP2144.05.II).  As the viscosity is known to affect the extrusion, an artisan in this field would optimize this parameter with a reasonable expectation of success.
Next, it would be obvious to add the silver citrate of Djokić to the compositions of Yang et al, as that reference teaches antimicrobial properties of this chemical.  As Djokić teaches that the chelate is useful in biomedical applications, an artisan in this field would add it with a reasonable expectation of success.
Finally, it would be obvious to optimize the length of the fibers used in the dressing, as the custom and border patrol documentation teaches that this parameter affects the strength of the dressing, which may be important for some applications.  The MPEP states that “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or working ranges by routine experimentation" In re Aller,  Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”) (MPEP2144.05.II).  
In addition, Yang et al discusses combinations of polysaccharides, such as alginate, pectin, and carboxymethylcellulose, mixed with a Markush group of compounds that include gelatin.  This makes fibers with combinations of these compounds obvious.  As noted above, it is not a patentable distinction to combine materials known or obvious for a given use together, making it obvious to combine the multiple fibers of Yang et al with the carboxymethylcellulose fibers of Zahedi et al.  Pawar et al discusses using calcium to crosslink similar compositions, and renders obvious optimizing the methoxy/amidation content.  Rides et al and Fox et al together render obvious optimizing the pectin MW.  While the exact ratio of the fibers is not discussed, the courts have ruled that “differences in concentration . . . will not support the patentability of subject matter encompassed by the prior art unless there is evidence that such concentration . . . is critical” (MPEP 2144.05(II)(A)). Thus, the combination of references render obvious claims 1 and 15.
	Yang et al discuss a range of concentration ratios of the polysaccharide and the protein, which overlap those of applicants.  Note that, for embodiments with more than one polysaccharide, as noted above, the ratio is not considered a patentable distinction absent secondary considerations.  Thus, the combination of references render obvious claims 2, 4, 23-25, 32, and 33.
	Djokić teaches silver citrate is useful as an antimicrobial in biomedical applications, rendering obvious claims 12 and 13.
The polymers of Yang et al include some that are known as surfactants, rendering obvious claim 14.
The customs and border patrol documentation render obvious optimization of the fiber length in a wound dressing, rendering obvious claim 22.

second rejection
Claims 1, 2, 4, 12-15, 22-25, 28-30, and 32-34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yang et al (US 20060189516, previously cited) in view of Zahedi et al (Polym. Adv. Technol. .  
	The teachings of Yang et al, Zahedi et al, Pawar et al, Singh et al, Audic et al, Rides et al, Fox et al, Djokić, and pamphlet 3005 from the US custom and border patrol were given above, and will not be repeated here.  Please note that these references render obvious claims 1, 2, 4, 12-15, 22-25, 32, and 33.
	The difference between these references and the remaining claims is that the references do not mention the carboxymethylcellulose in a separate layer.
	Griffiths et al discuss a multilayered wound dressing (title).  The different layers have different properties, including a separate layer for adsorbing exudate (column 1, line 43-47), presumably allowing multiple properties in one bandage.  This reference teaches multilayer bandages with different layers having different properties.
	Therefore, it would be obvious to place the carboxymethylcellulose fibers of Zahedi et al in a different layer, so the absorbent properties of Zahedi et al will be separate from the properties of the fibers of Yang et al.  As multilayer bandages appear to be very common in the art, an artisan in this field would attempt this structure with a reasonable expectation of success.
	Griffiths et al teach multilayer bandages, rendering obvious claims 28-30, and 34.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED REYNOLDS whose telephone number is (571)270-7214.  The examiner can normally be reached on M-Th 9-3:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRED H REYNOLDS/Primary Examiner, Art Unit 1658